IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

RACHEL R. SCHANZENBACH, )
Plaintiff, )
)
) Civil Action No. 1:18-cv-967 (AJT/MSN)
Vv. )
)
NANCY A. BERRYHILL, Acting )
Commissioner of the Social Security )
Administration, )
Defendant. )
)
ORDER

This Social Security Disability appeal is before the Court on the Report and
Recommendation [Doc. No. 17] of the Magistrate Judge recommending that Plaintiff's Motion
for Summary Judgment [Doc. No. 13] be denied, and Defendant’s Cross-Motion for Summary
Judgment [Doc. No. 14] be granted. The Magistrate Judge advised the parties that objections to
the Report and Recommendation must be filed within fourteen (14) days of service and that
failure to object waives appellate review. No objections have been filed. Having conducted a de
novo review of the evidence in this case, the Court adopts and incorporates the findings and
recommendations of the Magistrate Judge.

Accordingly, it is hereby

ORDERED that the findings and recommendations of the Magistrate Judge are hereby
ADOPTED and incorporated in full and without modification; and it is further

ORDERED that Plaintiff's Motion for Summary Judgment [Doc. No. 13] be, and the

same hereby is, DENIED; and it is further
ORDERED that Defendant's Cross-Motion for Summary Judgment [Doc. No. 14] be.
and the same hereby is. GRANTED: and it is further
ORDERED that the final decision of Defendant be, and the same hereby is, AFFIRMED.

The Clerk is directed to forward copies of this Order to all counsel of record.

YS]

Anthony J. yy
United StatgS D¥strict Judge

Alexandria, Virginia
November 18, 2019
